Statements by the President
We have been saddened by news of the murder in Mexico of the Finnish international human rights observer Jyri Antero Jaakola. He and Mexican activist Betty Cariño Trujillo, who was accompanying him at the time, were murdered during a mission to monitor the observance of human rights in Mexico. On behalf of the European Parliament, I offer condolences and expressions of sympathy to the victims' families. As we can see, the world we live in still entails sacrifices such as these.
I am sure you are aware that last week I made an official visit to the US. I officially opened Parliament's new Liaison Office with the United States Congress in Washington. I also had many important talks which should contribute to closer cooperation, especially economic cooperation, between the European Union and the United States. We also talked about strategic partnership and about the changes which have taken place in the European Union following the entry into force of the Treaty of Lisbon. We expect cooperation with the United States to take place on equal terms.
This Sunday, 9 May, is the 60th anniversary of the Schumann Declaration. To mark this event, the European Parliament will open its doors to all those interested on Saturday 8 May in Brussels, and on Sunday in Strasbourg. There will also be ceremonies to commemorate this event in Luxembourg. In Strasbourg, among other visitors we will have one of the Vice-Presidents of the Commission and the French and German Ministers for European Affairs. I, too, will be there, and I would like to encourage all of you to come to Strasbourg this Sunday, in four days' time.